DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5, 9, 13-15, 24, 26-28, 33, 35, 41, and 53 in the reply filed on June 30, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I-VI have a special technical feature of a ceDNA vector with “asymmetric” ITRs, which is not taught by Garcia et al. Applicant’s arguments pertaining to Groups II-III are moot in view of cancellation of claims belonging to Groups II-III. Regarding Groups IV-VI, it is noted that unity of invention does not exist among Groups I, IV, V, and VI because the claims are drawn to a product and multiple, different processes using different active agents as characterized in Groups IV-VI. Since the claims are not drawn only to one of combinations of categories (1)-(5) set forth below, unity of invention is not present for Groups I, IV, V, and VI.
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Applicant is reminded that withdrawn process claims that include all the limitations of an allowable claim would be considered for rejoinder as indicated in the restriction/election requirement mailed on May 5, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-5, 13-15, 24, 26-28, 33, 35, 41-43, 45, 48-49, 51, 53, and 58 pending in the instant application. Claims 42-43, 45, 48-49, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “displays characteristic bands of linear and continuous DNA”. The word “characteristic” in “characteristic bands” is not defined by the claim or the specification. As such, the “bands” that must be displayed by the ceDNA vector when analyzed cannot be clearly ascertained. 
Claims 14-15 recite, “The ceDNA vector of claim 13, wherein one of the asymmetric ITRs”. It is unclear whether the “one” of each of claims 14 and 15 that is claimed to comprise the recited structural limitations is identical to said “one of the asymmetric ITRs” recited in claim 13, or whether each of the “one” recited in claims 14 and 15 refers to a different ITR selected from the multiple, “at least one of the ITRs” recited in claim 13 by virtue of claim dependency from claim 1 such that the “one” recited in each of claims 14 and 15 is distinct and separate from the “one” recited in claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 are drawn to a ceDNA vector comprising a heterologous nucleotide sequence positioned between asymmetric ITRs, one of which comprises “a deletion in all of A, A’, B, B’, C, C’, D, and D’ ITR regions”. 
It is noted that the instant specification teaches that the ceDNA vector of the invention provides “controllable recombinant DNA vectors with improved production and/or expression properties.” See paragraph 0010. Further, the abstract of the instant application summarizes the claimed ceDNA vectors is for “effective transfer and expression of a transgene.” As such, the instantly claimed ceDNA vector having the claimed structural limitations must have a functionality in expression or production or transfer of the inserted transgene that is claimed to be positioned between asymmetric ITRs, one of which must have a deletion in all of eight ITR regions. 
The instant specification at best describes the required structure-function correlation for a ceDNA having a deletion only in the C’ region in one of the ITRs. See for instance construct 1 or construct 7 (see Table 12) comprising a 141-mer wild-type left ITR sequence of SEQ ID NO:51 and a 130-mer modified right ITR sequence of SEQ ID NO:2 lacking the C-C’ TTT loop and having an 8-nt deletion (5’-GCCCGGGC) in the C’ region that is present in the normal, wild-type right ITR sequence depicted in Figure 3C. In fact, the specification discloses that the ceDNA construct 1 comprising a luciferase-encoding transgene (“construct 1-Luc”) and a right ITR of SEQ ID NO:2 having a deletion only in the C’ region (see Table 12) is capable of expressing a protein of the inserted transgene, luciferase. See paragraphs 00433 copied below, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    156
    782
    media_image1.png
    Greyscale

It is also noted that Figure 6B shows that construct 2 and construct 8 comprising the modified left ITR sequence of SEQ ID NO:52 having an 8-mer deletion only in the C’ region and also lacking the C-C’ AAA loop compared to the wild-type sequence disclosed in Figure 3A are able to express luciferase from the inserted transgene. 
Taken together, the instant specification at best describes the required function of expressing the inserted transgene in a cell by a ceDNA vector having an ITR whose C’ region is the only region having a deletion. That is, the instant specification fails to support the required structure-function correlation for other structural variants of ceDNA vectors including the instantly claimed ceDNA vector comprising a deletion in all of the eight regions (A, A’, B, B’, C, C’, D, and D’) of an ITR. 
It is noted that there is no prior art submitted by applicant or searched by the examiner that demonstrates transgene expression function by a ceDNA having an ITR with a deletion in all of A, A’, B, B’, C, C’, D, and D’ regions. The closest prior art pertaining to a ceDNA having asymmetric ITRs at best shows a ceDNA having a “truncated” AAV2 ITR that contains a deletion in the C region and the C’ region, which is far from having a deletion (or truncation) in all of eight recited regions. See Kotin et al. (US 2019/0032083 A1). Now, note that the specificity of the specification that is required to comply with the written description requirement inversely correlates with the state of the prior art knowledge. See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In addition, the mere fact that original claim 8 (pointed out by applicant as providing support for the amendments introduced in claim 1) generically recites “wherein one or more both of the asymmetric ITRs is modified by a deletion, insertion, and/or substitution in at least one of the ITR regions selected from A, A’, B, B’, C, C’, D, and D’” is not sufficient to comply with the written description requirement. Similarly, the mere fact that the same aforementioned limitation in original claim 8 appears in paragraph 0035 of the published application referred to in paragraph 0063 pointed out by applicant as providing support is not sufficient to comply with the written description requirement. Note that original claim 8 and the instant specification merely discloses alternative modification choices (“deletion, insertion, and/or substitution”) in any combination or any region of the eight ITR regions. That is, the alleged support pointed out by applicant does not disclose the instantly claimed structural limitation such that one ITR must comprises a specific modification, deletion, in all of the eight regions as evidenced by the recitation of “a deletion in all of A, A’, B, B’, C, C’, D, and D’ ITR regions”.  Further, even if the aforementioned limitation were expressly disclosed in original claims or in the specification, such mere appearance of literal limitation, without any adequate support (e.g., structure-function correlation; actual reduction to practice), is not sufficient to comply with the written description requirement.
“The appearance of 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the instantly claimed subject matter of claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 as of the filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 10-12, 15, 18, 21, and 23-29 of copending Application No. 16/644,574.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and encompassed by the ‘574 application claims drawn to a lipid nanoparticle comprising a ceDNA vector comprising “asymmetric ITRs”, wherein one of the ITRs comprises a deletion in at least one of A, A’, B, B’, C, C’, D, and D’, thereby reading on a deletion in all of eight recited regions. 

Claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9, 13-14, 18, 24, 35, 45, and 59-63 of copending Application No. 16/968,990.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and encompassed by the ‘990 application claims drawn to a ceDNA vector comprising an antibody-encoding sequence flanked by “asymmetric” ITRs, wherein one of the ITRs comprises a deletion in at least one of A, A’, B, B’, C, C’, D, and D’, thereby reading on a deletion in all of eight recited regions. 

Claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-14, 20-21, 24, 28, 30-31, 37-38, 42-43, 47-49, 53-54, 60, 62-63, 65, 73, 75-76, 83, 87-88, 95, 98-99, 103-104, 108-109, and 119 of copending Application No. 16/977,506.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and encompassed by the ‘506 application claims drawn to a ceDNA vector comprising a GSH HA, and a sequence (e.g., gRNA) flanked by “asymmetric” ITRs, wherein one of the ITRs comprises a deletion in at least one of A, A’, B, B’, C, C’, D, and D’, thereby reading on a deletion in all of eight recited regions. 

Claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97, 104, 106, and 155-156 of copending Application No. 17/424,199.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and encompassed by the ‘199 application claims drawn to a ceDNA vector comprising an immune response inhibitor-encoding sequence flanked by “asymmetric” ITRs, wherein one of the ITRs comprises a deletion in at least one of A, A’, B, B’, C, C’, D, and D’ as evidenced by claim 56, thereby reading on a deletion in all of eight recited regions. 

Claims 1-5, 13-15, 24, 26-28, 33, 35, 41, 53, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-12, 25, 35, 49-50, 52, and 54 of copending Application No. 17/437,123.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and encompassed by the ‘123 application claims drawn to a ceDNA vector comprising a FVIII-encoding sequence flanked by “asymmetric” flanking ITRs, wherein one of the flanking ITRs comprises a deletion in at least one of A, A’, B, B’, C, C’, D, and D’, thereby reading on a deletion in all of eight recited regions. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635